Title: To Thomas Jefferson from Donald Fraser, 4 October 1820
From: Fraser, Donald
To: Jefferson, Thomas


            Venerable Sir—
            New York
Octr 4th 1820
          I beg leave to present for the honor of Your perusal, a copy of a Prospectus of a work of mine nearly ready for Press.I have written a Sketch concerning Your self & the former Presidents, which Shall appear in the body of my work; Perhaps you might desire to see it, previous to its appearance in Print.I trust, that I have done justice to your Superior talents & merit. Perhaps, you may think proper to take a couple of copies.I have the honor to be, with great respect, Sir, Your humble ServantDonald Fraser Senr